     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2308 Page 1 of 9




1     Gary S. Lincenberg - SBN 123058                  Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                      rkjones@mintz.com
2     Naeun Rim - SBN 263558                           MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                          GLOVSKY AND POPEO, P.C.
3     BIRD, MARELLA, BOXER, WOLPERT,                   3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                     San Diego, California 92130
4     RHOW, P.C.                                       Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
5     Los Angeles, California 90067-2561               Attorney for Mark Manoogian
      Telephone: (310) 201-2100
6     Facsimile: (310) 201-2110
                                                       Whitney Z. Bernstein - SBN 304917
7     Attorneys for Petr Pacas                             wbernstein@bienertkatzman.com
                                                       Thomas H. Bienert, Jr. - SBN 135311
8     David W. Wiechert - SBN 94607                        tbienert@bienertkatzman.com
         dwiechert@aol.com                             James Riddet – SBN 39826
9     Jessica C. Munk - SBN 238832                         jriddet@bienertkatzman.com
         jessica@wmgattorneys.com                      BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                   903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                      San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                      Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123                  Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                                UNITED STATES DISTRICT COURT
16                            SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                          CASE NO. 3:18-cr-04683-GPC
19                   Plaintiff,                       DEFENDANTS’ JOINT
                                                      SUPPLEMENTAL REPLY BRIEF
20             vs.                                    IN SUPPORT OF MOTION TO
                                                      DISMISS
21 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED                                Hrg. Date: December 17, 2020
22 ABDUL QAYYUM, AND PETR                             Hrg. Time: 2:30 p.m.
   PACAS,
23                                                    Assigned to Hon. Gonzalo P. Curiel,
            Defendants.                               Courtroom 2D
24
25
26
27
28
     3686803
                                                                              Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2309 Page 2 of 9




 1             The Government’s failure to respond to Defendants’ arguments or to address the
 2 Court’s questions speaks for itself. The law is clear—unless IP addresses were traditionally
 3 recognized as property during the timeframe alleged in the Indictment, the wire fraud counts
 4 must be dismissed. After a year of litigating this issue, and multiple rounds of briefing, the
 5 Government has not found a single case or treatise showing traditional recognition of IP
 6 addresses as property. The property-status of IP netblocks was instead described as a
 7 “largely unsettled threshold issue” by a court in 2015, a year after the alleged offense
 8 conduct. See Glob. NAPS, Inc. v. Verizon New England, Inc., No. CV 02-12489-RWZ, 2015 WL
 9 12781223, at *2-3 (D. Mass. Mar. 10, 2015). This defect is fatal to the wire fraud counts.
10             The Government regurgitates old arguments and cites to inapposite cases about other
11 intangible interests (taxes, domain names, software) to maintain that this Court should force
12 four men to stand trial on wire fraud without first determining whether IP addresses are
13 “property.” By urging this Court to kick the can down the road, the Government hopes to
14 infect the trial with a host of irrelevant, unduly prejudicial allegations and evidence relating to
15 wire fraud, thereby increasing the chances of securing convictions, no matter how
16 unconstitutional or unfair. The law does not support the Government’s proposed approach
17 —and constitutional principles of fair notice and due process forbid it.
18             A.    The Court Must Look to Whether the Law Has Traditionally
19                   Recognized IP Addresses As Property, Not At Their Characteristics
20             While the question of whether IP addresses are “property” is a novel one, the approach
21 the Court must take to consider the question is not. The Supreme Court and appellate courts
22 have developed a firmly-established roadmap on how to resolve the “property” question
23 when it comes to intangible interests alleged in federal criminal fraud cases. Not one of these
24 cases suggests that the question comes down to a factual/evidentiary issue, as the
25 Government insists here. Instead, the pertinent question has always been whether the law
26 has long recognized, or traditionally treated, the intangible interest as property. See, e.g.,
27 Pasquantino v. United States, 544 U.S. 349, 356 (2005) (“right to be paid money has long been
28 thought to be a species of property”); Cleveland v. United States, 531 U.S. 12, 24 (2000) (among
     3686803

                                                     2                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2310 Page 3 of 9




 1 other things, construing license as property would “stray from traditional concepts of
 2 property”) (emphasis added); Carpenter v. United States, 484 U.S. 19, 26 (1987) (“[c]onfidential
 3 business information has long been recognized as property”) (emphasis added); United States
 4 v. Bruchhausen, 977 F.2d 464, 468 (9th Cir. 1992) (while confidential business information
 5 “has long been recognized as property,” there is “no comparable understanding that a
 6 manufacturer has a property interest in the destination of its products”) (emphasis added);
 7 United States v. Hedaithy, 392 F.3d 580, 590 (3d Cir. 2004) (“the object of the alleged scheme
 8 or artifice to defraud must be a traditionally recognized property right”) (emphasis added);
 9 United States v. Henry, 29 F.3d 112, 115 (3d Cir. 1994) (“to determine whether a particular
10 interest is property for purposes of the fraud statutes, we look to whether the law
11 traditionally has recognized and enforced it as a property right”); United States v. Baldinger, 838
12 F.2d 176, 179 (6th Cir. 1988) (Supreme Court “clearly intended to exclude from the reach of
13 the mail fraud statute claims which did not involve a direct intention to deprive another of a
14 recognized and traditional property right”) (emphasis added).
15             In the face of the overwhelming case law applying the traditional-recognition rule, the
16 Government pivots and attempts to reframe the question as one that involves a factual
17 dispute that must be resolved at trial. Unsurprisingly, the Government does not even
18 mention Bruchhausen, which soundly refutes this argument and is directly on point. In
19 Bruchhausen, the Ninth Circuit made clear that construing “property” within the meaning of
20 wire fraud is a question of law that impacts the sufficiency of an indictment. See 977 F.2d at 468 (“we
21 hold that the second indictment was insufficient as a matter of law”). The court also
22 concluded that the right of a manufacturer to control the destination of its products could
23 not be “property” under wire fraud because, unlike confidential business information, it had
24 not “long been recognized as property.” Id. at 468 (quoting Carpenter). The court did not
25 remand the case and order the district court to make factual determinations about the
26 characteristics of the intangible interest—it applied the traditional-recognition rule and the
27 rule of lenity. That is the same approach the Court must apply here.
28
     3686803

                                                     3                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2311 Page 4 of 9




 1             B.    The Government Cites No Cases Treating IP Addresses As
 2                   Traditionally-Recognized Property During the Relevant Timeframe
 3             The Government cites no new cases dealing with IP netblocks prior to 2014. Without
 4 basis, it claims that Kremen v. Cohen, No. C 98-20718, 2006 WL 8443063 (N.D.Cal. Dec. 20,
 5 2006) “recognized the traditional property rights embodied in IP addresses, namely use,
 6 registration, and transferability.” Opp. at 10. The district court’s order in Kremen did nothing
 7 of the sort. In Kremen, as part of a judgment, the court had ordered that certain IP netblocks
 8 be transferred from the defendant and registered in the name of plaintiff Gary Kremen. Id.
 9 at *1. ARIN filed a motion for clarification, arguing that Kremen had to sign ARIN’s
10 Registration Services Agreement—which clearly states that IP addresses are not property—
11 before any IP addresses could be registered in his name, even if the IP addresses he was to
12 receive had not previously been subject to an RSA. Id. at *2 (“ARIN is willing to transfer the
13 IP Resources within its control to Kremen once Kremen signs a Registration Services
14 Agreement”). Kremen argued that IP addresses were “monies and properties” that should
15 undergo “no substantive change or transformation,” and that he should receive the
16 netblocks “with the same rights and restrictions (no more and no less)” as the defendant. Id.
17 at *2. The district court rejected Kremen’s argument and granted ARIN’s motion for clarification,
18 requiring Kremen to enter into an RSA before any IP address could be registered to him. Id.
19 at *3. Thus, the district court in Kremen refused the plaintiff’s request to treat IP netblocks as
20 it would traditional “monies and properties.” This can hardly be characterized as a
21 recognition of the “traditional property rights embodied in IP addresses.” At most, the
22 district court’s decision in Kremen confirmed the ambiguity around the property question.
23             Neither do the characteristics of “use, registration, and transferability” convert IP
24 addresses into property. Copyrights can also be used, registered, and transferred for value,
25 but the Supreme Court has nonetheless held that they are not “property” when it comes to
26 federal criminal fraud. See Dowling v. United States, 473 U.S. 207, 216-17 (unauthorized sale of
27 copyrighted music did not constitute theft of “property” for purposes of 18 U.S.C. § 2314).
28 The Government’s own witness John Curran, the CEO of ARIN, confirms this very point. Even as the
     3686803

                                                     4                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2312 Page 5 of 9




 1 Government tries to have it both ways by submitting another declaration from Mr. Curran,
 2 this extrinsic evidence only undercuts its argument. Mr. Curran states, “ARIN’s corollary
 3 assertion that ARIN registrants do not have ‘ownership’ of the underlying IP number
 4 resources is not in any way inconsistent with the registrants’ exclusive rights to utilize the
 5 resources and transfer their rights in the registry to another qualifying party for monetary
 6 compensation.” (Dkt. 222-2 ¶ 4.) In other words, even though a registrant may have an
 7 exclusive right to use, transfer, and register their IP address, that does not mean they own it.
 8 There is nothing new here to support the Government’s position. Mr. Curran does not
 9 retract his previous sworn statement: “When a registry allocates a[n IP] number to an entity,
10 it is giving that entity the ability to use that number; no property right is conferred to the
11 recipient.” (Dkt. 107-1 ¶14 (emphasis in original).)
12             C.    The “Characteristics” of IP Addresses Are Closer to Telephone
13                   Numbers and Copyrights than Domain Names
14             The Court has heard these arguments before. In brief, because the Government
15 cannot find supportive case law involving IP addresses, it argues the Court should treat IP
16 addresses like domain names, which the Ninth Circuit has held are “property” for purposes
17 of conversion. See Kremen v. Cohen, 337 F.3d 1024 (9th Cir. 2003).1 Defendants maintain that
18 the correct inquiry is the one this Court has identified: whether IP addresses themselves have
19 been traditionally treated as property. But even if it were appropriate for the Court to look to
20 cases dealing with interests that are merely similar to IP addresses, the correct line of cases to
21 apply are those involving phone numbers and copyrights, not domain names.
22             Phone numbers, which are similar to IP addresses in that they are a series of numbers
23 that enable devices to communicate over a network, have long been held not to be property
24
     1
       Defendants previously addressed the Kremen factors at Dkt. 169-1 at 24. A key fact
25 distinguishing the Ninth Circuit’s decision in Kremen is that the domain name registry,
26 Network Solutions, had conceded that “the right to use a domain name is a form of
   intangible personal property.” 337 F.3d at 1029-30. In contrast, the IP address registry,
27 ARIN, made no such concession and fought the plaintiff’s claim that IP addresses were
28 “monies and properties.” See Kremen, 2006 WL 8443063 (N.D.Cal. Dec. 20, 2006).
     3686803

                                                     5                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2313 Page 6 of 9




 1 in the context of civil conversion. See, e.g., Rotstein v. Cable & Wireless, Inc., No. G027549,
 2 2002 WL 691458, at *6 (Cal. Ct. App. Apr. 24, 2002) (telephone number not property for
 3 purpose of conversion); Teleco, Inc. v. Sw. Bell Tel. Co., 392 F. Supp. 692, 697 (W.D. Okla.
 4 1974), aff’d, 511 F.2d 949 (10th Cir. 1975) (“The right to telephone service is not . . . personal
 5 property which is capable of being converted”); see also In re StarNet, Inc., 355 F.3d 634, 637
 6 (7th Cir. 2004) (“No one has a property interest in a phone number”). Importantly, in Jahn v.
 7 1-800-FLOWERS.com, Inc., 284 F.3d 807, 811 (7th Cir. 2002), the Seventh Circuit held that
 8 the subscriber of a telephone number could sell the right to use the number, even if it was
 9 “not the subscriber’s property.” The court explained that even though phone numbers were
10 not property, that “did not mean that subscribers were forbidden to transact about whatever
11 interest they enjoyed in the use of the numbers currently assigned.” Id.
12             Courts have also held that copyrights are not “property” in the federal criminal fraud
13 context, even though they are considered to be a “bundle of exclusive rights.” See Dowling,
14 473 U.S. at 216-17; United States v. LaMacchia, 871 F. Supp. 535, 543 (D. Mass. 1994)
15 (copyright confers a limited property interest to the copyright holder but is not “property”
16 for the purposes of the wire fraud statute). The same reasoning applies to IP addresses. 2
17             Notably, in response to LaMacchia, Congress modified the criminal copyright statute
18 to encompass infringement for a noncommercial purpose—but it did not modify the wire fraud
19 statute to broaden the definition of “property.” See H.R. Rep. 105–339, at 5 (1997), 1997 WL
20 664424. Congress thus confirmed its intent to regulate copyright infringement through the
21 copyright statute, not through the expansion of federal fraud. Likewise, Congress has never
22 expressed an intent to insert itself into the regulation of IP addresses—and certainly not
23 through the expansion of wire fraud.3 “If Congress desires to go further, it must speak more
24 clearly than it has.” McNally v. United States, 483 U.S. at 360. Until then, there is no indication
25 that IP addresses can be the object of wire fraud. The wire fraud counts must be dismissed.
26
     2
         See Dkts. 151 at 7-10 and 169-1 at 17-18 for full briefing on these issues.
27
28
     3
         See Dkt. 169-1 at 15-18 for full briefing on this issue.
     3686803

                                                     6                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2314 Page 7 of 9




1                                         Respectfully submitted,
2
     DATED: December 7, 2020              Gary S. Lincenberg
3                                         Naeun Rim
4                                         Bird, Marella, Boxer, Wolpert, Nessim,
                                          Drooks, Lincenberg & Rhow, P.C.
5
                                          By:         s/ Naeun Rim
6
                                                            Naeun Rim
7                                               Attorneys for Petr Pacas
8
     DATED: December 7, 2020              David W. Wiechert
9                                         Jessica C. Munk
                                          William J. Migler
10                                        Wiechert, Munk & Goldstein, PC
11                                        By:         s/ Jessica C. Munk
12                                                           Jessica C. Munk
                                                Attorneys for Jacob Bychak
13
14 DATED: December 7, 2020                Whitney Z. Bernstein
                                          Thomas H. Bienert, Jr.
15                                        James Riddet
                                          BIENERT | KATZMAN PC
16
17                                        By:         s/ Whitney Z. Bernstein
                                                            Whitney Z. Bernstein
18                                              Attorneys for Mohammed Abdul Qayyum
19
     DATED: December 7, 2020              Randy K. Jones
20                                        Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
21                                        By:         s/ Randy K. Jones
22                                                          Randy K. Jones
                                                Attorney for Mark Manoogian
23
24
25
26
27
28
     3686803

                                               7                        Case No. 3:18-cr-04683-GPC
                 DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2315 Page 8 of 9




1                               CERTIFICATE OF AUTHORIZATION
                                TO SIGN ELECTRONIC SIGNATURE
2
3              Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
4 Procedures of the United States District Court for the Southern District of California, I
5 certify that the content of this document is acceptable to counsel for the Defendants and
6 that I have obtained authorization from Randy K. Jones, Jessica C. Munk, and Whitney Z.
7 Bernstein to affix their electronic signatures to this document.
8
                                                Respectfully submitted,
9
10 DATED: December 7, 2020                      Gary S. Lincenberg
                                                Naeun Rim
11                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
12
13
14                                              By:         s/ Naeun Rim
15                                                                Naeun Rim
                                                      Attorneys for Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
     3686803

                                                     8                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
     Case 3:18-cr-04683-GPC Document 223 Filed 12/07/20 PageID.2316 Page 9 of 9




1                                    CERTIFICATE OF SERVICE
2              Counsel for Defendants certify that the foregoing pleading has been electronically
3 served on the following parties by virtue of their registration with the CM/ECF system:
4                                              Sabrina L. Feve
5                                          Assistant U.S. Attorney
6                                          sabrina.feve@usdoj.gov
7
8                                            Melanie K. Pierson
9                                         Assistance U.S. Attorney
10                                       melanie.pierson@usdoj.gov
11
12                                             Ashley E. Goff
13                                         Assistant U.S. Attorney
14                                         Ashley.Goff@usdoj.gov
15
16
                                                Respectfully submitted,
17
18 DATED: December 7, 2020                      Gary S. Lincenberg
                                                Naeun Rim
19                                              Bird, Marella, Boxer, Wolpert, Nessim,
20                                              Drooks, Lincenberg & Rhow, P.C.

21
22
                                                By:         s/ Naeun Rim
23                                                                Naeun Rim
24                                                    Attorneys for Petr Pacas

25
26
27
28
     3686803

                                                     9                        Case No. 3:18-cr-04683-GPC
                       DEFENDANTS’ JOINT REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS
